Citation Nr: 1540848	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  08-09 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD and denied service connection for paranoid schizophrenia (claimed as depression and anxiety).  The Board combined the issues on appeal and reopened the claim in October 2011.

This matter was remanded by the Board in October 2011 and April 2014 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must be remanded so as to ensure substantial compliance with the Board's prior remand directives.

The Board's April 2014 remand directed that the Veteran be scheduled for a VA examination and that the examiner indicate any psychiatric disorder, other than substance abuse, that the Veteran had at any time since 2002.  In addition, the examiner was to provide an opinion for each disorder identified as to whether it was at least as likely as not that such disorder is etiologically related to the Veteran's service.

The Veteran was afforded a VA examination in May 2014.  However, the VA examiner only answered whether or not the Veteran had a mental disorder diagnosis based on that day's analysis.  In addition, while the VA examination report contains some discussion of the Veteran's mental health history, it is incomplete and there is no opinion provided as to whether or not any of the acquired psychiatric disorders the Veteran may have had since 2002 were etiologically related to his service.  Thus, the Board finds that this case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the May 2014 VA examination report is internally inconsistent.  For example, the VA examiner diagnosed the Veteran with depressive disorder, not otherwise specified, but then answered that there was no mental disorder diagnosis when asked about the Veteran's occupational and social impairment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2012 and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  

The examiner should identify all psychiatric disorders found to be present at any time since 2002 (i.e., schizophrenia, PTSD, etc.).  In so doing, the examiner should acknowledge the Veteran's repeated diagnoses of PTSD and schizophrenia throughout his VA treatment records.

As to EACH diagnosed condition that has been present at any time since 2002, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran of taking incoming mortar fire and experiencing guerilla attacks.

In providing these opinions, the clinician must specifically consider and address the Veteran's lay statements, as well as those of his witnesses, as evidence, in addition to the medical evidence of record.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between the above-noted stressors and the Veteran's symptoms.  It should be determined whether any claimed in-service stressors related to fear of hostile military or terrorist activity are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressors. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




